DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 2/2/2021 has been entered.
Disposition of claims: 
Claims 1-10 are pending.
Claims 1-2, 4, and 10 have been amended.
The amendments to claims 1-2, 4, and 10 have overcome:
the rejections of claims 1-3, 5, and 9-10 under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (“Organic light-emitting diodes based on donor-substituted phthalimide and maleimide fluorophores”, Chem. Lett. 2015, vol 44, page 1248-1250, hereafter Jang) as evidenced by the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this Office Action), 
the rejections of claim 4 under 35 U.S.C. 103 as being unpatentable over Jang et al. (“Organic light-emitting diodes based on donor-substituted phthalimide and maleimide fluorophores”, Chem. Lett. 2015, vol 44, page 1248-1250) in view of Takahashi (“Donor–acceptor-structured 1,4-diazatriphenylene derivatives exhibiting thermally activated delayed fluorescence: design and synthesis, photophysical properties 
the rejections of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Jang et al. (“Organic light-emitting diodes based on donor-substituted phthalimide and maleimide fluorophores”, Chem. Lett. 2015, vol 44, page 1248-1250) in view of Ogiwara et al. (US 2017/0062731 A1, hereafter Ogiwara), and 
the rejections of claim 8 under 35 U.S.C. 103 as being unpatentable over Jang et al. (“Organic light-emitting diodes based on donor-substituted phthalimide and maleimide fluorophores”, Chem. Lett. 2015, vol 44, page 1248-1250, hereafter Jang) in view of (US 2017/0309858 A1, hereafter Omata), as evidenced by the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action) set forth in the last Office Action. 
The rejections have been withdrawn

Response to Arguments
Applicant’s arguments see the last paragraph of page 9 through the last paragraph of page 11 of the reply filed 2/2/2021 regarding the rejections of claims 1-10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 set forth in the Office Action of 11/05/2020 have been considered. 
Withdrawal of the rejections renders the arguments moot.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 101665492 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Liu) in view of Miura et al. (US 2013/0082909 A1, hereafter Miura) as evidenced by the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this Office Action).
Regarding claims 1-4, Liu discloses a π-conjugated compound (“perylene bisimide” in Abstract) having General Formula (see the first formula on page 2), as shown below. Liu exemplifies a specific compound (Compound 11 on page 8), as shown below.

    PNG
    media_image1.png
    397
    621
    media_image1.png
    Greyscale

In General Formula of Liu, R can be carbazolyl (Note: in the English translated document, it is translated to “carbazyl”; however, it should be “carbazole or carbazolyl” based on the disclosed chemical structures) or 3,6-di-t-butyl carbazolyl; R’ can be branched chain alkyl (the third paragraph from the bottom through the last paragraph of page 2).
Liu teaches that the π-conjugated compound has excellent thermal and morphological stability, dissolvability, and optoelectronic property such that the compound can be used for an organic electroluminescent element (“organic electroluminescence” in Abstract).
Liu further teaches the π-conjugated compound can emit fluorescent emission and can be used as luminescent material (the second paragraph from the bottom of page 2).
Liu does not disclose a specific organic electroluminescent element wherein the light-emitting layer comprises the π-conjugated compound of Liu (Compound 11 of Liu), however, Liu does teach the compound 11 of Liu can be used as the fluorescent electroluminescent material of an organic electroluminescent element.
Miura discloses an organic electroluminescent element comprising a first electrode, a second electrode, and an organic layer including a light-emitting layer sandwiched between the first electrode and the second electrode (Fig. 1B; “organic EL device” in [030]-[031]).
Miura further discloses the device structure comprising a first electrode (reflective electrode 2 and a transparent electrode 11), a hole transport layer (13), a light-emitting layer (“emission layer”, 14), an electron transport layer (15), and a second electrode (transparent electrode 5).
Miura teaches that any one of first electrode and second electrode is an anode and the other is a cathode ([026]). Furthermore, because the first electrode is adjacent to the hole transport layer, and the second electrode is adjacent to the electron transport layer, the first electrode is equated with an anode, and the second electrode is equated with a cathode.
Therefore, the organic electroluminescent element of Miura is equated with an anode, a cathode, and an organic layer including a light-emitting layer sandwiched between the anode and the cathode. 
Miura further teaches a display apparatus comprising the organic electroluminescent device of the invention (Fig. 1A, [016], and [026]).
Miura teaches that a fluorescent material can be used as a material constituting the light-emitting layer together with a host material in the organic electroluminescent element ([031]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Compound 11 of Liu by using the compound as the light-emitting layer material together with a host material in an organic electroluminescent element, as taught by Liu and Miura. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, substitution of a known fluorescent electroluminescent material with the light-emitting layer dopant material together would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent element.
The resultant device comprises an anode, a cathode, and an organic layer including a light-emitting layer sandwiched between the anode and the cathode, wherein the light-emitting layer comprises Compound 11 of Liu and a host.
The Compound 11 of Liu has identical structure as Applicant’s General Formula 3 of claim 1, wherein Xs are each NR17; R5 to R17 are each hydrogen atom (R9, R12, R13, and R16 are each hydrogen) or a substituent (R10, R11, R14, and R15 are each phenylcarbazolyl group); provided that at least one of R9 to R16 is represented by general formula 4, wherein Ar1 and Ar2 are each an unsubstituted aryl group (phenyl); L1 is an unsubstituted arylene group (phenylene), 1 and Ar2 may form a ring structure via a single bond, meeting all the limitations of claim 1.
The organic electroluminescent element of Liu as modified by Miura, wherein in the general formula 3, at least two of R9 to R16 represent a group represented by the general formula 4 (R10, R11, R14, and R15 are each general formula 4), meeting all the limitations of claim 2.
The organic electroluminescent element of Liu as modified by Miura, wherein in the general formula 4, L1 is an unsubstituted phenylene group, meeting all the limitations of claim 3.
The organic electroluminescent element of Liu as modified by Miura, wherein the group represented by the general formula 4 is a group represented by formula 6, wherein L3 is a unsubstituted arylene group (phenylene), R28 to R35 are each independently represent a hydrogen atom or a substituent (t-butyl), meeting all the limitations of claim 4.
Regarding claim 8, the organic electroluminescent element of Liu as modified by Miura reads on all the features of claims 1-4, as outlined above.
The organic electroluminescent element comprises an anode, a cathode, and an organic layer including a light-emitting layer sandwiched between the anode and the cathode, wherein the light-emitting layer comprises the π-conjugated compound (Compound 11 of Liu) and a host compound.
Liu in view of Miura does not disclose a specific display apparatus comprising the organic electroluminescent element of Liu as modified by Miura; however, Miura does teach a display apparatus comprising the organic electroluminescent device of Miura’s disclosure (Fig. 1A, [016], and [026]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent element of Liu as modified by Miura by using it to make a display apparatus, as taught by Miura.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of known organic electroluminescent elements of a display apparatus would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display apparatus.
Such a modification provides a display apparatus containing the organic electroluminescent element of Liu as modified by Miura, meeting all the limitations of claim 8.
Regarding claim 9, the organic electroluminescent element of Liu as modified by Miura reads on all the features of claims 1-4, as outlined above.
The organic electroluminescent element comprises an anode, a cathode, and an organic layer including a light-emitting layer sandwiched between the anode and the cathode, wherein the light-emitting layer comprises the π-conjugated compound (Compound 11 of Liu) and a host compound.
Applicant claims a lighting apparatus. An apparatus is defined by “a set of materials or equipment designed for a particular use” according to the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this Office Action).
An organic electroluminescent element of Liu as modified by Miura is a lighting apparatus, because 1) the device emits light and 2) the device is an apparatus because it comprises a set of materials or equipment (electrodes and a light-emitting layers) designed for a particular use (illuminating light). 
Therefore, the organic electroluminescent element of Liu as modified by Miura is equated with a lighting apparatus comprising the organic electroluminescent element according to claim 1, meeting all the limitations of claim 9.
Regarding claims 5 and 10, the organic electroluminescent element of Liu as modified by Miura reads on all the features of claims 1-4, as outlined above.
The organic electroluminescent element comprises an anode, a cathode, and an organic layer including a light-emitting layer sandwiched between the anode and the cathode, wherein the light-emitting layer comprises the π-conjugated compound (Compound 11 of Liu) and a host compound.
The π-conjugated compound of Liu as modified by Miura (Compound 11 of Liu) reads on the claim limitation above but fails to teach that ΔEST of the π-conjugated compound of Liu as modified by Miura is 0.50 eV or less, wherein the ΔEST being an absolute value of difference between the lowest singlet excited energy level and the lowest triplet excited energy level of the compound.
It is reasonable to presume that ΔEST of the π-conjugated compound of Liu as modified by Miura is 0.50 eV or less.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the organic electroluminescent element of any one of [1] to [4] in which ΔEST of the π-conjugated compound is 0.5 eV or less ([012]-[016]).
The organic electroluminescent element of Liu as modified by Miura meets all the limitations of [1] to [4] as outlined above (conditions of [1]-[4] correspond to the limitations of the instant claims 1-4, respectively).
Furthermore, Applicant’s exemplary compound D-107 has similar structure as the structure of the π-conjugated compound of Liu as modified by Miura (Compound 11 of Liu), because both has the same core structure of perylene diimide and four phenylene linker groups at the bay substitution positions (corresponds to R9 through R16 of Applicant’s General Formula 3) of the perylene diimide. Though Applicant’s compound D-107 has terminal group of diphenyl amine and the compound 11 of Liu has unsubstituted carbazole, diphenylamine and unsubstituted carbazole are substantially similar in terms of structure and atomic composition.
Thus, the ΔEST of the π-conjugated compound of Liu as modified by Miura is 0.50 eV or less, meeting all the limitations of claims 5 and 10.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the anthracene derivative of Takahashi is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
 
Claims 6-7 are rejected 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 101665492 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent) in view of Miura et al. (US 2013/0082909 A1) as applied to claims 1-4 above, further in view of Ogiwara et al. (US 2017/0062731 A1, hereafter Ogiwara).
Regarding claims 6-7, the organic electroluminescent element of Liu as modified by Miura reads on all the features of claims 1-4, as outlined above.
The organic electroluminescent element comprises an anode, a cathode, and an organic layer including a light-emitting layer sandwiched between the anode and the cathode, wherein the light-emitting layer comprises the π-conjugated compound (Compound 11 of Liu) and a host compound.
Liu as modified by Miura does not disclose a specific organic electroluminescent element comprising more than one fluorescent compound; however, Miura does teach that at least one kind of compounds can be contained in the light emitting layer in addition to the light-emitting material and a host to enhance device performance ([031]).
Ogiwara discloses an organic electroluminescent element ([014]) wherein the light emitting layer comprising a first material, a second material (“delayed fluorescent material” in [068], examples in [152]), and a third material ([154]-[155], examples in [218]).
Ogiwara teaches that the first material can be a fluorescent material whose color is not particularly limited ([029]-[030]).
Ogiwara teaches that the organic electroluminescent element of the invention provides with improved luminous efficiency ([013]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent element of Liu as modified by Miura by adding a second material (delayed fluorescent material) and a third material, as taught by Ogiwara.
The motivation of doing so would provide the organic electroluminescent element with improved luminous efficiency based on teaching of Ogiwara. 
Furthermore, Miura does teach that the light emitting layer can contain other compounds than the fluorescent compound (Compound of Liu as modified by Miura) and a host. Thus, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, Ogiwara does teach the first material of the light emitting layer can be a fluorescent material, and Liu teaches the Compound 11 of Liu is a fluorescent material. The substitution of known fluorescent materials used as the light emitting material of an organic electroluminescent would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).  Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent element.
The resultant device an anode, a cathode, and an organic layer including a light-emitting layer sandwiched between the anode and the cathode, wherein the light-emitting layer comprises the π-conjugated compound (Compound 11 of Liu), a delayed fluorescent material of Ogiwara, a third material of Ogiwara, and a host compound.
The delayed fluorescent material of Ogiwara is a fluorescent material and the intensity of emission of the fluorescent light is measurable ([080]-[081], [354]-[355]); therefore, the delayed fluorescent material of Ogiwara is a fluorescent-emitting compound.
The organic electroluminescent element of Liu as modified by Miura and Ogiwara, wherein the light-emitting layer comprises the π-conjugated compound and at least one of a claims 6-7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rybakiewicz et al. (“Electronic properties of semiconducting naphthalene bisimide derivatives—Ultraviolet photoelectron spectroscopy versus electrochemistry”, Electrochimica Acta, 2013, vol. 96, page 13-17, hereafter Rybakiewicz).
Regarding claim 10, Rybakiewicz discloses a π-conjugated compound (BisTAA-NBI-EtHe in Fig. 1) as shown below.

    PNG
    media_image2.png
    270
    497
    media_image2.png
    Greyscale

The π-conjugated compound of Rybakiewicz (BisTAA-NBI-EtHe) has identical structure as Applicant’s Chemical Formula 2, wherein Xs are each NR17; R5 to R17 are each hydrogen atom (R5 and R8 are each hydrogen) or a substituent (R6 and R7 are each triphenylamine group); provided that at least one of R5 to R8 is represented by general formula 4, wherein Ar1 and Ar2 are each an unsubstituted aryl group (phenyl); L1 is an unsubstituted arylene group (phenylene).
The π-conjugated compound of Rybakiewicz reads on the claim limitation above but fails to teach that ΔEST of the π-conjugated compound of Rybakiewicz is 0.50 eV or less, wherein the ST being an absolute value of difference between the lowest singlet excited energy level and the lowest triplet excited energy level of the compound.
It is reasonable to presume that ΔEST of the π-conjugated compound of Rybakiewicz is 0.50 eV or less.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the π-conjugated compound having a structure represented by general formulas 1 to 3 has ΔEST of 0.50 eV or less ([040] and page 5, lines 6-19).
Furthermore, Applicant’s exemplary compound D-58 (instant specification, page 15) has substantially similar structure as the structure of the π-conjugated compound of Rybakiewicz. The only difference between two compounds are the alkyl groups at R17 position of General Formula 2, but electronic properties of both compounds are mostly affected by the electron accepting core structure (naphthalene diimide) and the triphenylamine donor groups which are identical in Applicant’s compound D-58 and Rybakiewicz (BisTAA-NBI-EtHe).
Thus, the ΔEST of the π-conjugated compound of Rybakiewicz is 0.50 eV or less, meeting all the limitations of claim 10.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the anthracene derivative of Takahashi is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786